DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-23, 25-29, 31-32, 34-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19 and 28, upon which all of the other claims depend, recite, “wherein a transit time of at least some ions between the upstream ion funnel and the downstream ion funnel through the ion mobility separator is greater than 30 ms.” Similarly, claims 41 and 42 recite “a transit time through the ion mobility separator…is greater than 30 ms.”
 There are a number of issues in these limitation that render the claims indefinite. 
First, it is unclear whether the above limitation describes a step performed by the claimed apparatus, or if the limitation is functional language describing the claimed apparatus by what it does. This ambiguity makes the claim indefinite because one of 
If the limitation is a step, then it is noted that a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph.  MPEP 2173.05(p) (II); and See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011). The claim describes the step of controlling the amount of time an ion to transits the separator. This limitation is a step because it recites the fashion in which the ion is treated by the claimed apparatus. This limitation makes the claim indefinite because the step claim language makes it unclear whether infringement occurs when one creates the system that allows for the step, or whether infringement occurs when the step actually occurs.
Further, if the limitation is a functional limitation, then the claim is still indefinite. In such a case, the limitation is purely functional claiming that fails to describe any structure that would provide the claimed function. Furthermore, the instant specification fails to mention any structure that extends the transit time of ions through the separator beyond 30 ms. One of ordinary skill in the art would not be able to determine whether a given mass spectrometer, i.e., the claimed invention, met the functional limitation at issue because neither the claims nor the specification provide any context for providing the claimed function. As such, the claims are indefinite.
Finally, it is unclear whether the claimed transit time describes a time that it takes an ion to pass from a beginning of an upstream funnel to an end of a downstream funnel, a time that it takes an ion to pass through a separator, or something else. This ambiguity renders the claim indefinite.
Claim 37 recites, “the overall sampling duty cycle of the mass spectrometer is 100%.” It is unclear what is meant by the term “overall” in the above noted functional limitation. In particular, it is unclear whether a 100% duty cycle for a given packet or mass range would entail the claimed overall sampling duty cycle.
The above claims will be interpreted as best understood in light of the specification.

Response to Arguments
Applicant’s amendments have overcome the rejections of record. 

Allowable Subject Matter
Claims 19-23, 25-29, 31-32, 34-42 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881